Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks pages 8-10, filed 10/18/2021, with respect to the previous rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The present invention is drawn to a movable high lift device and comprises microperforations on the leading 2% of the chord length. The prior art of Collett (EP 1019283) teaches a high lift device with a micro perforated surface intended to induce airflow. Collett does not teach the chordwise extent of the perforated area. Syassen (US 8864082) does suggest that suction is more concentrated towards the leading edge of the aircraft surface, it does not suggest that the perforations should be exclusive to that area. Therefore, claims 1, 11, and 15 and subsequent dependent claims are allowable. Claim 11 also contains allowable subject matter in the novel inventive concept of a fairing spring loaded towards the retracted position and opened by the retracting motion of the high lift device which was not found in the prior art, nor would it be obvious to make this modification. Therefore, claim 11 is allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard R. Green/Primary Examiner, Art Unit 3647